Citation Nr: 0113576	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-20 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an effective date prior to March 21, 1997, for 
service connection for post-traumatic stress disorder (PTSD).

Entitlement to an effective date prior to September 21, 1999, 
for the assignment of a 100 percent evaluation for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Petersburg, Florida.  Although the RO framed 
the issue in the statement of the case as entitlement to an 
earlier effective date for a 100 percent rating for PTSD, 
this issue and the issue of entitlement to an earlier 
effective date for service connection for PTSD were addressed 
in the statement of the case and the veteran has perfected an 
appeal with respect to both issues. Accordingly, both issues 
are properly before the Board.


FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to service 
connection for PTSD was denied by rating decision dated in 
May 1987; the veteran was provided a statement of the case in 
response to his notice of disagreement with the May 1987 
decision but he did not submit a substantive appeal within 60 
days of the issuance of the statement of the case or within 
one year of the letter notifying him of the May 1987 
decision. 

2.  On March 21, 1997, the RO received the veteran's 
application to reopen his claim of entitlement to service 
connection for PTSD.

3.  By rating decision dated in January 1998, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation, effective March 21, 1997.  

4.  The veteran did not file a notice of disagreement with 
the January 1998 decision within one year of the letter 
notifying him of the decision and his appellate rights with 
respect thereto.

5.  Thereafter, a claim for increase was not received until 
1999.

6.  It is not factually ascertainable that the increase in 
severity of the veteran's PTSD occurred prior to September 
21, 1999. 

7.  The veteran has not raised a claim of clear and 
unmistakable error (CUE) in the May 1987 or January 1998 
rating decision.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than 
March 21, 1997, for service connection for PTSD 
have not been met.  38 U.S.C.A. § 5110 (West 1991); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § 3.400 (2000).

2.  The criteria for an effective date earlier than 
September 21, 1999, for the assignment of a 100 
percent evaluation for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that since the RO's most recent 
consideration of the veteran's claims, the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

The Board finds that VA has already met all obligations to 
the veteran under the new law.  Specifically, the record 
reflects that the veteran has been informed of the 
requirements for establishing entitlement to the benefits 
sought on appeal.  The medical records pertinent to the 
veteran's claims have been obtained.  The veteran has not 
identified and the Board is not aware of any additional 
evidence or information which could be obtained to 
substantiate either of the veteran's claims.  In sum, the 
facts pertinent to these claims have been properly developed 
and there is no further action which should be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding these claims without first affording the RO an 
opportunity to consider the claims in light of the VCAA.  A 
remand for adjudication by the RO would thus serve only to 
further delay resolution of the veteran's claims.

Factual Background

The veteran was discharged from military service in April 
1970.

In April 1982, the RO received a formal claim for 
compensation benefits based on problems to include complaints 
of memory lapses and concentration loss.  In August 1984, the 
RO received a statement in which the veteran reported having 
delayed stress syndrome from Vietnam.  He identified current 
psychologic treatment, as well as alcohol abuse treatment and 
complained of having difficulty relating to others.

By letter dated in October 1984, the RO advised the veteran 
of the need for further information in support of his PTSD 
claim.  That letter was addressed to the veteran's address of 
record.  In November 1984, the veteran responded, indicating 
that he was working with a physician to provide the requested 
information.  In July 1985, the RO advised the veteran that 
no further action would be taken on his PTSD claim until he 
submitted previously requested evidence.  

After receipt of a statement from the veteran and additional 
evidence, the RO entered a May 1987 rating decision denying 
service connection for PTSD.  It informed the veteran of its 
decision and of his appellate rights by letter dated in June 
1987.  In June 1987, the RO received a timely notice of 
disagreement with the May 1987 denial of service connection 
for PTSD; the RO responded via a statement of the case dated 
July 1987.  The next correspondence received from the veteran 
is date-stamped as received in July 1991.

On March 21, 1997, the RO received a statement in which the 
veteran again claimed entitlement to VA benefits based on 
PTSD.  By rating decision dated in January 1998, the RO 
granted service connection for PTSD and assigned a 30 percent 
evaluation, effective March 21, 1997.  The RO notified the 
veteran of that decision and of his appellate rights by 
letter dated in February 1998.

On April 14, 1999, the RO received a statement in which the 
veteran expressed disagreement with the 30 percent rating 
assigned to his service-connected PTSD; no other 
correspondence or evidence is marked as received in the 
interim between the RO's notification of the January 1998 
rating decision and April 14, 1999.  

In a memorandum dated in July 1999, a veteran's 
representative indicated the veteran desired to reopen a 
claim of entitlement to an increased evaluation for PTSD.  
The representative identified additional records of treatment 
and hospitalization at VA facilities and requested such be 
obtained.

Thereafter, additional VA medical records were incorporated 
into the claims file.  An entry marked telephone contact and 
dated January 19, 1999, reflects that the veteran requested a 
hospital bed in order to keep an appointment the next 
morning.  No psychosocial needs were identified by the 
veteran at that time.  

A VA progress note dated March 3, 1999, indicates the veteran 
was admitted for court-ordered substance abuse treatment, 
having last used alcohol January 23, 1999, which resulted in 
an incident of domestic battery leading to the veteran's 
incarceration.  The intake report notes the veteran to be 
without hobbies.  He reported fleeting thoughts of suicide in 
the past, without current feelings to harm himself or others.  
The impression was that the veteran had a substance abuse 
disorder but did not need further psychologic or psychiatric 
evaluation.  He was admitted for alcohol dependency treatment 
March 11, 1999.  A progress note dated April 5, 1999, notes 
the veteran's report of having had a "PTSD overload" 
January 22 and January 23, 1999.  A progress note dated April 
8, 1999, includes note of the veteran's PTSD stressors and 
symptoms to include sleep problems, irritability, 
difficulties controlling anger, avoidance of events or 
activities reminiscent of his experiences and intrusive 
thoughts of Vietnam.  He was discharged April 8, 1999; his 
assigned GAF was 35 at that time.

On May 13, 1999, the veteran completed psychologic and 
psychiatric testing.  A progress note dated June 11, 1999, 
details the results.  To examination the veteran's speech was 
pressured, somewhat disorganized/distractible and 
circumstantial or tangential.  He exhibited a tendency to 
obsessional thinking and verbalized some cognitive 
distortion.  He admitted to paranoia and a tendency to over 
personalize the intent of others' behaviors.  He reported 
symptoms of irritability, anger, and emotional numbness.  The 
veteran was referred for consideration of intervention 
treatment for his PTSD.  

On June 15, 1999, the veteran was admitted to the VA 
domiciliary, at which time he was noted to be homeless and to 
have lost all contact with his family.  A progress note dated 
in July 1999 notes that the veteran was fully oriented, with 
good hygiene and without suicidal intent or ideation.  The 
conclusions reached after psychologic testing were that the 
veteran had moderate levels of emotional impairment and had 
concurrent interpersonal and legal problems in addition to 
his physical pain.

On September 21, 1999, the veteran presented for a VA 
psychiatric examination.  The examiner reviewed the file and 
noted the veteran's developmental, military, social and 
occupational history.  The examiner noted the veteran's past 
participation in a PTSD program for several days in 1984 or 
1985 and participation in a stress program in 1986, not 
completing either program.  The examiner further noted the 
veteran had completed three or four alcohol rehabilitation 
programs, the last one being earlier that year.  The veteran 
complained of depression, mistrust, an inability to show 
love, flashbacks, anger, problems sleeping, avoidance and 
hypervigilance.  The impression was PTSD, as well as alcohol 
dependence in remission per the veteran's report.  The 
assigned GAF was 53, reflecting moderate-to-serious symptoms.  
The examiner indicated it was unlikely the veteran could 
maintain gainful employment.

In a letter dated September 22, 1999, the Vet Center provided 
a summary of the veteran's PTSD treatment.  It was noted he 
was a resident in the Bay Pines VA Medical Center Domiciliary 
and that presenting problems were symptoms of PTSD; marital 
separation under a restraining order due to a domestic 
violence charge; restricted visitation with his children; 
impending divorce; homeless; unemployed; and medical problems 
and injuries suffered in a recent automobile accident.  The 
letter states there was no indication of the veteran having 
been under the influence of alcohol at any of the treatment 
sessions.  The letter sets out the veteran's history of rage, 
impulse control issues, depression, preoccupation with 
thought of suicide, flashbacks and nightmares, as well as 
alcohol use and domestic abuse;/violence issues.  The writing 
therapist indicated the veteran's alcoholism was secondary to 
PTSD and used as self medication.  The overall condition was 
considered to be chronic and severe and the therapist noted 
that the veteran's employment history reflects an inability 
to adapt to a normal work environment and that the veteran 
was considered unemployable.  The therapist concluded that 
the veteran's overall condition, coupled with a dysfunctional 
work history, violence prone social interaction patterns and 
chronic pain, was severe to totally incapacitating at times.  
The past-year GAF was 40, with a current GAF of 43 to 45.

In a letter dated in December 1999, a social worker indicated 
the veteran had been a patient at the Bay Pines VA Medical 
Center since June 15, 1999, and that he had previously been 
homeless.

Copies of VA records received in December 1999 include 
records dated in 1986 and 1987 and reflecting the veteran's 
ineffective coping skills related to stress management and 
relationship development.  A record dated in December 1986 
relates ongoing problems with alcohol; the diagnosis was 
continuous alcohol dependence.  In January 1987, the veteran 
was being treated as an inpatient.  A discharge summary notes 
inappropriate responses during hospitalization and the claims 
file contains clinical entries dated in December 1986 and 
January 1987.  A copy of an April 1987 VA examination report 
was received in December 1999.  The veteran reported being 
nervous and jumping and not trusting anyone.  The report 
notes treatment for PTSD and substance abuse earlier in 1987.  
Examination at that time revealed the veteran to be neat, 
somewhat restless, with relevant and coherent speech.  He 
reported becoming easily depressed and denied hallucinations 
or homicidal/suicidal intent.  He reported having few friends 
and that he "hibernates."  

Pertinent Criteria

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2000).

When a claim is filed and the RO renders an adverse decision, 
the claimant has the right to disagree with that decision by 
filing a notice of disagreement within one year from the date 
of mailing of notice of the decision.  38 U.S.C.A. § 
7105(b)(1) (West 1991); see also 38 C.F.R. §§ 20.200, 20.302 
(2000).  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.  A substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
that can be reasonably construed as disagreement with that 
determination.  38 C.F.R. § 20.201 (2000).  See also Moore v. 
West, 13 Vet. App. 69 (1999), which defines a valid notice of 
disagreement.  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105 of this part.  
38 C.F.R. § 3.104(a) (2000).  The Court has provided that if 
a claimant wishes to reasonably raise CUE "there must be 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would be 
clear and unmistakable error on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2000).  With 
regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of 
VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1) (2000); see also 38 C.F.R. 
§ 3.155(a).  The Board further notes that the Court has held 
that VA has constructive knowledge of documents generated by 
VA medical facilities even if such records are not physically 
part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Rating Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

Effective Dates

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
5110(a); 38 C.F.R. § 3.400. 

The effective date of an award of increased compensation may 
be established at the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application for an increased evaluation is 
received within one year from that date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).



Analysis

In essence the veteran argues that proof of his combat status 
and the existence of stressful experiences in service has 
been of record since his discharge from military service, and 
that he has a lengthy history of PTSD symptoms so severe as 
to render him unemployable and totally disabled.  He argues 
that  service connection and a 100 percent rating for PTSD 
should be made effective back to the time of his 1970 service 
discharge.  

The record reflects that the veteran failed to perfect an 
appeal of the May 1987 rating decision denying service 
connection for PTSD or the January 1998 rating decision 
assigning an effective date of March 31, 1997, for service 
connection for PTSD.  Moreover, the veteran has not expressed 
an intent to claim, or identified a basis for a claim of, CUE 
in either of the prior RO decisions.  See 38 C.F.R. § 
3.105(a); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
Consequently, no basis exists for an earlier effective date 
for service connection for PTSD.

Similarly, the veteran did not perfect an appeal with respect 
to the assignment of a 30 percent initial rating in the 
January 1998 rating decision, and he has not alleged that the 
January 1998 decision was clearly and unmistakably erroneous.  
Thus, an earlier effective date based on the veteran's March 
1997 claim is not warranted. 

The first correspondence received by the RO after the January 
1998 rating decision is the April 14, 1999, statement.  The 
evidence is thus clear in showing that subsequent to the 
final decision of record the veteran first expressed an 
intent to obtain an increased rating in correspondence 
received April 14, 1999.  No other correspondence or evidence 
indicating an intent to claim entitlement to a 100 percent 
evaluation was submitted by the veteran in the interim 
between the final rating decision and April 14, 1999.  
However, VA progress notes dated earlier in 1999 could be 
construed as a claim for increase.  

In this case, the RO did not assign a 100 percent rating from 
the date of receipt of the veteran's claim for increase.  
Rather, it determined that the increase was warranted from 
September 21, 1999, because the evidence demonstrated that 
the veteran's PTSD first met the criteria for a 100 percent 
rating on that date. 

Under the schedular criteria applicable to the veteran's 
claim, a 100 percent evaluation is warranted where there is 
evidence of total occupational and social impairment due to 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

There are few medical entries dated in the time period 
January 1998 to April 14, 1999.  Also, generally VA records 
dated before September 21, 1999, reflect notation of at most 
moderate PTSD symptoms, or, in fact, show treatment for 
physical problems resulting from a post-service car accident 
or for alcohol rehabilitation without any note of PTSD 
treatment or manifested PTSD symptomatology.

The Board notes that VA must review all the evidence of 
record (not just evidence not previously considered) to 
determine the proper effective date.  See Hazan v. Gober, 10 
Vet. App. 511, 518 (1997).  However, the Court and VA's 
General Counsel have interpreted the provisions of 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 as meaning that if the 
increase occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  
In this case, the increased symptomatology is first shown 
after the date of claim.

In short, the claims file contains a VA examination report 
dated September 21, 1999, which first documents the veteran's 
increased symptomatology attributed to service-connected PTSD 
and first provides a medical assessment that such renders him 
unemployable.  The Board recognizes records dated from March 
1999 and up to September 1999 as including note of a GAF as 
low as 30 in April 1999.  However, VA records referencing the 
veteran's January 1999 incarceration and events leading 
thereto focus on his alcohol dependence and treatment 
therefor, without reference to PTSD symptoms and certainly 
without indication that such symptoms resulted in isolation 
or alone kept him from retaining employment, or otherwise 
resulted in a gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or a loss 
of memory for things such as his own name.

Records associated with the veteran's alcohol treatment in 
early 1999 are in fact notable for indicating no need for 
psychologic or psychiatric treatment in connection with 
initial intake.  Although records dated in June do note PTSD 
symptoms, examining physicians only recommended further 
evaluation to assess treatment needs and options.  Such 
records do not in any way suggest that the veteran's PTSD 
symptoms were so severe as to result in total occupational or 
social impairment.

In sum, a review of the pertinent evidentiary record reveals 
that it is not factually ascertainable that the increase 
occurred prior to September 21, 1999.


ORDER

An effective date earlier than March 21, 1997, for service 
connection for PTSD is denied.





An effective date earlier than September 21, 1999, for the 
assignment of a 100 percent evaluation for PTSD is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

